IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NOS. WR-78,357-01, -02 & -03


EX PARTE FERNANDO RODRIGUEZ-PADILLA, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. F-9430604-QT, F-9430605-QT & F-9430606-QT 

IN THE 283RD DISTRICT COURT
FROM DALLAS COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of three counts
of delivery of marihuana and sentenced to three years' imprisonment on each count.  He did not
appeal his convictions.
	Applicant contends that because he was a juvenile when he committed these offenses, the
trial court lacked jurisdiction.  His sentences for these convictions have discharged, but he contends
that he recently pleaded guilty in a federal case and that these convictions will increase the range of
punishment in his federal case.  On September 26, 2012, we remanded these applications for findings
of fact and conclusions of law.  On remand, the trial court made findings and conclusions and
recommended that we grant relief.  We disagree.  Based on our own independent review of the
record, we conclude that Applicant was released from the Federal Bureau of Prisons in 2012, and
that he is no longer suffering the collateral consequence pled in his applications.  Accordingly, these
applications are dismissed.

Filed: February 13, 2013
Do not publish